FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DALE CURTEN,                                     No. 13-55203

               Plaintiff - Appellant,            D.C. No. 2:12-cv-09565-JFW-
                                                 AGR
 v.

RECONTRUST COMPANY, NA and                       MEMORANDUM*
BANK OF AMERICA, N.A.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted: December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Dale Curten appeals pro se from the district court’s judgment dismissing his

action raising various federal foreclosure-related claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d

1034, 1040 (9th Cir. 2011). We affirm.

       We do not address Curten’s argument that he timely exercised his right of

rescission under the Truth in Lending Act because Curten did not assert a

rescission claim in his complaint and did not otherwise present this argument to the

district court. See Hillis v. Heineman, 626 F.3d 1014, 1019 (9th Cir. 2010)

(“These arguments are raised for the first time on appeal, and because they were

never argued before the district court, we deem them waived.”); see also Baccei v.

United States, 632 F.3d 1140, 1149 (9th Cir. 2011) (“[This Court] will not reframe

an appeal to review what would be in effect a different case than the one decided

by the district court.”).

       AFFIRMED.




                                         2                                    13-55203